Frederick Lamar HARRIS, Danny Chadwick, et al., Plaintiffs-Appellants,

                                                      v.

 Wayne GARNER, Commissioner of the Georgia Department of Corrections, A.G. Thomas, Director of
Facilities Division of the Georgia Department of Corrections, et al., Defendants-Appellees.

                                                No. 98-8899.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                                Dec. 6, 1999.

Appeal from the United States District Court for the Middle District of Georgia (No. 5:97-CV-79-4); Hugh
Lawson, Judge.

(Opinion September 30, 1999, 190 F.3d 1279, 11th Cir., 1999)

Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK,
CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

        BY THE COURT:

        A member of this court in active service having requested a poll on the suggestions of rehearing en

banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing

en banc,

        IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's

opinion is hereby VACATED.